Citation Nr: 0410879	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.

2.  Entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30 following surgery in March 
1997 for a right partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active service from December 1968 to September 
1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision in which the regional 
office (RO) denied a compensable rating for the veteran's service-
connected right knee chondromalacia and denied a temporary total 
rating for convalescence following surgery on the right knee in 
March 1997.  The basis for the latter denial was that the surgery 
(arthroscopy and partal menial meniscectomy) had not involved the 
service connected chondromalacia. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000 Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) that redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  This 
law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  

The RO is advised that its duties include notifying the veteran of 
evidence and information necessary to substantiate his claim and 
informing his whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board observes that no notice has been 
provided concerning VCAA.  The Board is prohibited for performing 
this function in the first instance inasmuch as such an action 
could be prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must include a fourth element, consisting of 
requesting or telling the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should give VA everything he has 
pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  The RO should 
make certain that this type of notice is provided to the veteran.  

In view of the foregoing, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA of 2000, 
Pub. L. No. 106-475 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance with the duties 
articulated in Quartuccio, supra, and 38 C.F.R. § 3.159(b)(1) is 
required as well.  That is, the veteran should be advised of the 
allocations of burdens in obtaining the evidence necessary to 
substantiate his claim and should be requested to send VA all 
pertinent evidence or information in his possession.  

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and the 
appellant's representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





